                 Case 2:19-cv-02134-GMN-VCF Document 19 Filed 01/07/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                       '()$8/7JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:19-cv-02134-GMN-VCF
GREGORY C. DIEDRICH, et al.,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Default Judgment is entered for the United States of America, against Gregory C. Diedrich and Saginaw
Financial,k in accordance with the Court's [18] Order ADOPTING in FULL the Magistrate Judge's [17]
Report and Recommendation.




         1/7/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
